EXHIBIT 10.1


SHARE EXCHANGE AGREEMENT


THIS AGREEMENT is made effective as of the 26th day of July, 2006

AMONG:      SOURCE PETROLEUM INC., a Nevada corporation, with an office at
Suite    305 – 1530 West 8th Avenue, Vancouver, British Columbia V6J 5M6   
(“Pubco”)   
AND: 
       SOURCE PROJECTS INC., a Delaware corporation with a registered office at 
  1308 Delaware Avenue, Wilmington, Delaware 19806    (“Priveco”)    
AND: 
       THE UNDERSIGNED SHAREHOLDERS OF PRIVECO AS LISTED ON    SCHEDULE 1
ATTACHED HERETO    (the “Selling Shareholders”)   
AND: 
       1245147 ALBERTA LTD., an Alberta corporation with a registered office at 
Suite 700, 500 – 11th Avenue, S.W., Calgary, Alberta T2R 1M7    (“Albertaco”) 
  
AND: 
       HUSSEIN CHARANEK, a businessperson with an address at Suite 310 – 330   
26th Avenue S.W., Calgary, Alberta T2S 2T3    (“Charanek”)  WHEREAS:   


A. Albertaco in the owner of interest as the Farmee in a Farmout Agreement
between Western Petrochemical Corp. and Scott Oil & Gas Ltd. dated February 25,
2006 (the “Saskatchewan Farmout Agreement”);

B. Albertaco is also the Farmee in a Farmout Agreement between Dual Explorations
Inc. and Albertaco dated July 4, 2006 relating to TWP 75-4-W6M in the Province
of Alberta (the “75-4-W6M Farmout Agreement”) and the Farmee in a Farmout
Agreement between Dual Explorations Inc. and Albertaco dated July 4, 2006
relating to TWP 83-19-W5M in the Province of Alberta (the “83-19-W5M Farmout
Agreement”);

 

--------------------------------------------------------------------------------

- 2 -


C. Albertaco is a wholly-owned subsidiary of Priveco;
 
D. The parties hereto wish to enter this Share Exchange Agreement whereby Pubco
will issue 32,000,000 shares of common stock in the capital of Pubco for all of
the issued and outstanding shares of Priveco to the shareholders of Priveco on
the basis of 10,000 shares of Pubco for every one share of Priveco; and

E. Upon the terms and subject to the conditions set forth in this Agreement, the
Selling Shareholders have agreed to sell all of the issued and outstanding
common shares of Priveco held by the Selling Shareholders to Pubco in exchange
for common shares of Pubco.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:

1.      DEFINITIONS   1.1     

Definitions. The following terms have the following meanings, unless the context
indicates otherwise:
   

          (a)      “75-4-W6M Farmout Agreement” shall have the meaning ascribed
to it in Recital B;   (b)      “83-19-W5M Farmout Agreement” shall have the
meaning ascribed to it in Recital B;   (c)      “Albertaco” shall have the
meaning ascribed to it in the preamble to this Agreement;   (d)      “Agreement”
shall mean this Agreement, and all the exhibits, schedules and other documents
attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;   (e)      “Closing” shall mean the
completion of the Transaction, in accordance with Section 8 hereof, at which
time the Closing Documents shall be exchanged by the parties, except for those
documents or other items specifically required to be exchanged at a later time;
  (f)      “Closing Date” shall mean August 8, 2006, or a date mutually agreed
upon by the parties hereto in writing and in accordance with Section 8 following
the satisfaction or waiver by Pubco and Priveco of the conditions precedent set
out in Sections 6.1 and 6.2 respectively; but in no event will the Closing Date
be later than August 15, 2006, without the written consent of both Pubco and
Priveco;   (g)      “Closing Documents” shall mean the papers, instruments and
documents required to be executed and delivered at the Closing pursuant to this
Agreement;   (h)      “Exchange Act” shall mean the United States Securities
Exchange Act of 1934, as amended;  

--------------------------------------------------------------------------------

- 3 -


(i)      “GAAP” shall mean United States generally accepted accounting
principles applied in a manner consistent with prior periods;              (j) 
    “Priveco” shall have the meaning ascribed to it in the preamble to this
Agreement;   (k)      “Priveco Common Stock” shall have the meaning ascribed to
it in Section 3.3;   (l)      “Priveco Shares” shall mean the 3,200 shares of
Priveco Common Stock held by the Selling Shareholders, being all of the issued
and outstanding common shares of Priveco beneficially held, either directly or
indirectly, by the Selling Shareholders;   (m)      “Pubco” shall have the
meaning ascribed to it in the preamble to this Agreement;   (n)      “Pubco
Shares” shall mean those 32,000,000 fully paid and non-assessable common shares
of Pubco to be issued to the Selling Shareholders by Pubco on the Closing Date;
  (o)      “Saskatchewan Farmout Agreement” shall have the meaning ascribed to
it in Recital A;   (p)      “SEC” shall mean the United States Securities and
Exchange Commission;   (q)      “Selling Shareholders” shall have the meaning
ascribed to it in the preamble to this Agreement;   (r)      “Taxes” shall
include international, federal, state, provincial and local income taxes,
capital gains tax, value-added taxes, franchise, personal property and real
property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments; and   (s)      “Transaction” shall mean the
purchase of the Priveco Shares by Pubco from the Selling Shareholders in
consideration for the issuance of the Pubco Shares.

1.2        Schedules. The following schedules are attached to and form part of
this Agreement:

    Schedule  -   List of Selling Shareholders  Schedule  -   Certificate of
Canadian or Non-U.S. Selling Shareholder  Schedule  -   Directors and Officers
of Priveco and Albertaco  Schedule  -   Directors and Officers of Pubco 
Schedule  -   Priveco and Albertaco Leases, Subleases, Claims, Capital
Expenditures, Taxes and Other Property Interests  Schedule  -   Intentionally
Omitted  Schedule  -   Priveco and Albertaco Material Contracts  Schedule  -  
Intentionally Omitted  Schedule  -   Pubco Bank Account Information  Schedule 
-   Pubco Undisclosed Liabilities 


--------------------------------------------------------------------------------

- 4 -

1.3   Currency. All dollar amounts referred to in this Agreement are in United
States funds, unless expressly stated otherwise.

2.      AGREEMENT OF PURCHASE AND SALE OF SHARES   2.1  Agreement of Purchase
and Sale of Shares. Subject to the terms and conditions of this Agreement, the
Selling Shareholders hereby covenant and agree to sell, assign and transfer to
Pubco, and Pubco hereby covenants and agrees to purchase from the Selling
Shareholders all of the Priveco Shares held by the Selling Shareholders.

2.2   Consideration. As consideration for the sale of the Priveco Shares by the
Selling Shareholders, Pubco shall allot and issue the Pubco Shares to the
Selling Shareholders in the amount set out opposite each Selling Shareholder’s
name in Schedule 1 on the basis of 10,000 Pubco Shares for each one Priveco
Share held by each Selling Shareholder. The Selling Shareholders acknowledge and
agree that the Pubco Shares are being issued pursuant to a safe harbor from the
prospectus and registration requirements of the United States Securities Act of
1933 (the “1933 Act”). The Selling Shareholders agree to abide by all applicable
resale restrictions and hold periods imposed by all applicable securities
legislation. All certificates representing the Pubco Shares issued on Closing
will be endorsed with the following legend pursuant to the 1933 Act in order to
reflect the fact that the Pubco Shares are restricted securities and will be
issued to the Selling Shareholders pursuant to a safe harbor from the
registration requirements of the 1933 Act:

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

Each Selling Shareholder agrees to fill in and execute Schedule 2, as a Canadian
resident, and agrees that the representations set out in such schedule as
executed by the Selling Shareholders will be true and correct as of the Closing
Date.

2.3   Share Exchange Procedure. On Closing, each Selling Shareholder will
exchange his, her or its certificate representing the Priveco Shares by
delivering such certificate to Pubco duly executed and endorsed in blank (or
accompanied by duly executed stock powers duly endorsed in blank), in each case
in proper form for transfer, with signatures guaranteed, and, if applicable,
with all stock transfer and any other required documentary stamps affixed
thereto and with appropriate instructions to allow the transfer agent to issue
certificates for the Pubco Shares to the holder thereof together with a filled
in and executed Schedule 2.

--------------------------------------------------------------------------------

- 5 -


2.4   Fractional Shares. Notwithstanding any other provision of this Agreement,
no certificate for fractional shares of the Pubco Shares will be issued in the
Transaction. In lieu of any such fractional shares, if any of the Selling
Shareholders would otherwise be entitled to receive a fraction of a share of the
Pubco Shares upon surrender of certificates representing the Priveco Shares for
exchange pursuant to this Agreement, the Selling Shareholders will be entitled
to receive from Pubco a stock certificate representing the nearest whole number
of Pubco Shares.

2.5   Restricted Shares. The Selling Shareholders acknowledge that the Pubco
Shares issued pursuant to the terms and conditions set forth in this Agreement
will have such hold periods as are required under applicable securities laws and
as a result may not be sold, transferred or otherwise disposed, except pursuant
to an effective registration statement under the 1933 Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act and in each case only in accordance with all
applicable securities laws. Each Selling Shareholder agrees that he/she/it has
been given an opportunity to seek and obtain independent legal advice as to the
resale restrictions applicable in their jurisdiction of residence, and under
U.S. securities laws generally. Pubco has not undertaken, and will have no
obligation, to register any of the Pubco Shares under the 1933 Act; provided,
however, that Pubco will assist in providing legal opinions to the Selling
Shareholders at the Selling Shareholders’ cost when the Selling Shareholders may
resell their shares under Rule 144 promulgated under the 1933 Act.

2.6   Exemptions. The Selling Shareholders acknowledge that Pubco has advised
such Selling Shareholders that Pubco is relying on an exemption from the
prospectus and registration requirements of applicable securities legislation in
all jurisdictions (the “Applicable Securities Legislation”) relevant to the
issuance of the Pubco Shares to each of the Selling Shareholders, and, as a
consequence, the Selling Shareholders will not be entitled to certain
protections, rights and remedies available under Applicable Securities
Legislation, including statutory rights of rescission or damages, and the
Selling Shareholders will not receive information that would otherwise be
required to be provided to the Selling Shareholders pursuant to applicable
securities legislation.

2.7  Canadian Resale Restrictions. The Selling Shareholders acknowledge that
Pubco is not a reporting issuer in any province or territory of Canada and
accordingly, any applicable hold periods under the Applicable Securities
Legislation may never expire, and the Pubco Shares may be subject to resale
restrictions for an indefinite period of time. Additionally, the Selling
Shareholders acknowledge that resale of any of the Pubco Shares by the Selling
Shareholders resident in Canada is restricted except pursuant to an exemption
from the Applicable Securities Legislation.

3.    REPRESENTATIONS AND WARRANTIES OF PRIVECO, ALBERTACO AND CHARANEK

Priveco, Albertaco and Charanek jointly and severally represent and warrant to
Pubco, and acknowledge that Pubco is relying upon such representations and
warranties, in connection with the execution, delivery and performance of this
Agreement, notwithstanding any investigation made by or on behalf of Pubco, as
follows:

3.1   Organization and Good Standing. Priveco is a corporation duly organized,
validly existing and in good standing under the laws of State of Delaware and
has the requisite corporate power and authority to own, lease and to carry on
its business as now being conducted. Priveco is duly qualified to do business
and is in good standing as a corporation in each of the jurisdictions in which
Priveco owns property, leases property, does business, or is otherwise

--------------------------------------------------------------------------------

- 6 -


required to do so, where the failure to be so qualified would have a material
adverse effect on the business of Priveco taken as a whole. Albertaco is a
corporation duly organized, validly existing and in good standing under the laws
of Province of Alberta and has the requisite corporate power and authority to
own, lease and to carry on its business as now being conducted. Albertaco is
duly qualified to do business and is in good standing as a corporation in each
of the jurisdictions in which Albertaco owns property, leases property, does
business, or is otherwise required to do so, where the failure to be so
qualified would have a material adverse effect on the business of Albertaco
taken as a whole.

3.2   Authority. Each of Priveco and Albertaco has all requisite corporate power
and authority to execute and deliver this Agreement and any other document
contemplated by this Agreement (collectively, the “Priveco and Albertaco
Documents”) to be signed by Priveco and Albertaco, as the case may be, and to
perform their respective obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of each of the
Priveco and Albertaco Documents by Priveco or Albertaco, as the case may be, and
the consummation of the transactions contemplated hereby have been duly
authorized by Priveco and Albertaco’s respective boards of directors. No other
corporate or shareholder proceedings on the part of Priveco or Albertaco is
necessary to authorize such documents or to consummate the transactions
contemplated hereby. This Agreement has been, and the other Priveco and
Albertaco Documents when executed and delivered by Priveco or Albertaco, as the
case may be, as contemplated by this Agreement will be, duly executed and
delivered by Priveco or Albertaco, respectively, and this Agreement is, and the
other Priveco and Albertaco Documents when executed and delivered by Priveco and
Albertaco as contemplated hereby will be, valid and binding obligations of
Priveco and Albertaco enforceable in accordance with their respective terms
except:

       (a)      as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally;   (b)      as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies; and   (c)      as limited by public policy.

3.3   Capitalization of Priveco. The entire authorized capital stock and other
equity securities of Priveco consist of 5,000 shares of common stock with a par
value of $0.01 per share (the “Priveco Common Stock”). There are 3,200 shares of
Priveco Common Stock issued and outstanding as of the date of this Agreement.
All of the issued and outstanding shares of Priveco Common Stock have been duly
authorized, are validly issued, were not issued in violation of any pre-emptive
rights and are fully paid and non-assessable, are not subject to pre-emptive
rights and were issued in full compliance with the general corporate laws of the
State of Delaware and its articles and bylaws. There are no outstanding options,
warrants, subscriptions, conversion rights, or other rights, agreements, or
commitments obligating Priveco to issue any additional shares of Priveco Common
Stock, or any other securities convertible into, exchangeable for, or evidencing
the right to subscribe for or acquire from Priveco any shares of Priveco Common
Stock. There are no agreements purporting to restrict the transfer of the
Priveco Common Stock, no voting agreements, shareholders’ agreements, voting
trusts, or other arrangements restricting or affecting the voting of the Priveco
Common Stock. The entire authorized capital stock and other equity securities of
Albertaco consist of an unlimited number of common shares, an unlimited number
of non-voting common shares and an unlimited number of preferred shares. There
are 10 common shares, no non-voting common shares and no preferred shares of
Albertaco issued and

--------------------------------------------------------------------------------

- 7 -


outstanding as of the date of this Agreement. All of the issued and outstanding
common shares of Albertaco have been duly authorized, are validly issued, were
not issued in violation of any preemptive rights and are fully paid and
non-assessable, are not subject to pre-emptive rights and were issued in full
compliance with the Business Corporations Act (Alberta) and its articles and
bylaws. There are no outstanding options, warrants, subscriptions, conversion
rights, or other rights, agreements, or commitments obligating Albertaco to
issue any additional shares, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from
Albertaco any of its shares.

3.4   Shareholders of Priveco Common Stock. Charanek is the only registered
holder of the Priveco Shares and, except for those number of Priveco Shares
listed next to his name in Column III of the Table set forth in Schedule 1, the
beneficial interest of which Charanek also owns, Charanek holds the Priveco
Shares solely as a bare trustee for the benefit of the Selling Shareholders.

3.5   Directors and Officers of Priveco and Albertaco. The duly elected or
appointed directors and the duly appointed officers of Priveco and Albertaco
respectively are as set out in Schedule 3.

3.6   Corporate Records of Priveco and Albertaco. The corporate records of
Priveco and Albertaco, as required to be maintained by it pursuant to the
general corporate laws of the State of Delaware and the Business Corporations
Act (Alberta), respectively, are accurate, complete and current in all material
respects, and the minute book of Priveco and Albertaco are, in all material
respects, correct and contains all records required by the laws of the State of
Delaware and the Business Corporations Act (Alberta), as applicable, in regards
to all proceedings, consents, actions and meetings of the shareholders and the
board of directors of Priveco and Albertaco respectively.

3.7   Wholly-Owned Subsidiary. Priveco has one wholly-owned subsidiary, being
Albertaco.

3.8   Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:

       (a)      conflict with, result in a violation of, cause a default under
(with or without notice, lapse of time or both) or give rise to a right of
termination, amendment, cancellation or acceleration of any obligation contained
in or the loss of any material benefit under, or result in the creation of any
lien, security interest, charge or encumbrance upon any of the material
properties or assets of Priveco or Albertaco under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Priveco
or Albertaco, or any of its material property or assets;   (b)      violate any
provision of the articles or bylaws of Priveco or Albertaco; or   (c)     
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Priveco or Albertaco
or any of its material property or assets.  

--------------------------------------------------------------------------------

- 8 -


3.9    Actions and Proceedings. To the best knowledge of Priveco and Albertaco,
there is no basis for and there is no action, suit, judgment, claim, demand or
proceeding outstanding or pending, or threatened against or affecting Priveco or
Albertaco or which involves any of the business, or the properties or assets of
Priveco or Albertaco that, if adversely resolved or determined, would have a
material adverse effect on the business, operations, assets, properties,
prospects, or conditions of Priveco or Albertaco taken as a whole (a “Priveco or
Albertaco Material Adverse Effect”). There is no reasonable basis for any claim
or action that, based upon the likelihood of its being asserted and its success
if asserted, would have such a Priveco or Albertaco Material Adverse Effect.

3.10  Compliance.          (a)      To the best knowledge of Priveco and
Albertaco, Priveco and Albertaco are in compliance with, is not in default or
violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule, decree or other applicable regulation to the
business or operations of Priveco and Albertaco;     (b)      To the best
knowledge of Priveco and Albertaco, Priveco and Albertaco are not subject to any
judgment, order or decree entered in any lawsuit or proceeding applicable to its
business and operations that would constitute a Priveco or Albertaco Material
Adverse Effect;     (c)      Each of Priveco and Albertaco has duly filed all
reports and returns required to be filed by it with governmental authorities and
has obtained all governmental permits and other governmental consents, except as
may be required after the execution of this Agreement. All of such permits and
consents are in full force and effect, and no proceedings for the suspension or
cancellation of any of them, and no investigation relating to any of them, is
pending or to the best knowledge of Priveco or Albertaco, threatened, and none
of them will be adversely affected by the consummation of the Transaction; and  
  (d)      Each of Priveco and Albertaco has operated in material compliance
with all laws, rules, statutes, ordinances, orders and regulations applicable to
its business. Priveco and Albertaco have not received any notice of any
violation thereof, nor is Priveco or Albertaco aware of any valid basis
therefore.     3.11 Filings, Consents and Approvals. To the best knowledge of
Priveco and Albertaco, no filing or registration with, no notice to and no
permit, authorization, consent, or approval of any public or governmental body
or authority or other person or entity is necessary for the consummation by
Priveco and Albertaco of the Transaction contemplated by this Agreement or to
enable Priveco or Albertaco to continue to conduct its business after the
Closing Date in a manner which is consistent with that in which the business is
presently conducted.

3.12  Financial Representations. The books, records, and accounts of Priveco and
Albertaco accurately and fairly reflect, in reasonable detail, the assets and
liabilities of Priveco and Albertaco. None of Priveco and Albertaco have engaged
in any transaction, maintained any bank account, or used any funds of Priveco or
Albertaco, except for transactions, bank accounts, and funds which have been and
are reflected in the normally maintained books and records of Priveco and
Albertaco.

--------------------------------------------------------------------------------

- 9 -


3.13     Absence of Undisclosed Liabilities. Except as disclosed in Schedules 5
and 7, Priveco and Albertaco do not have any liabilities or obligations either
direct or indirect, matured or unmatured, absolute, contingent or otherwise that
could in the aggregate exceed $5,000, which have not heretofore been paid or
discharged.

For purposes of this Agreement, the term “liabilities” includes, any direct or
indirect indebtedness, guaranty, endorsement, claim, loss, damage, deficiency,
cost, expense, obligation or responsibility, fixed or unfixed, known or unknown,
asserted choate or inchoate, liquidated or unliquidated, secured or unsecured.

3.14      Tax Matters.     (a)      As of the date hereof:       (i)     
Priveco and Albertaco have timely filed all tax returns in connection with any
Taxes which are required to be filed on or prior to the date hereof, taking into
account any extensions of the filing deadlines which have been validly granted
to Priveco or Albertaco, and       (ii)      all such returns are true and
correct in all material respects;     (b)      Each of Priveco and Albertaco has
paid all Taxes that have become or are due with respect to any period ended on
or prior to the date hereof;     (c)      Neither Priveco nor Albertaco is
presently under and has not received notice of, any contemplated investigation
or audit by the Internal Revenue Service or any foreign or state taxing
authority concerning any fiscal year or period ended prior to the date hereof;
and     (d)      All Taxes required to be withheld on or prior to the date
hereof from employees for income Taxes, social security Taxes, unemployment
Taxes and other similar withholding Taxes have been properly withheld and, if
required on or prior to the date hereof, have been deposited with the
appropriate governmental agency.   3.15      Absence of Changes. Since the date
of incorporation of Priveco and Albertaco, and except as modified or disclosed
in Schedule 5 or Schedule 7, as applicable, neither Priveco nor Albertaco has:  

           (a)      incurred any liabilities, other than liabilities incurred in
the ordinary course of business consistent with past practice, or discharged or
satisfied any lien or encumbrance, or paid any liabilities, other than in the
ordinary course of business consistent with past practice, or failed to pay or
discharge when due any liabilities of which the failure to pay or discharge has
caused or will cause any material damage or risk of material loss to it or any
of its assets or properties;   (b)      sold, encumbered, assigned or
transferred any material fixed assets or properties except for ordinary course
business transactions consistent with past practice;   (c)      created,
incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Priveco or Albertaco to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;  

--------------------------------------------------------------------------------

- 10 -


          (d)      made or suffered any amendment or termination of any material
agreement, contract, commitment, lease or plan to which it is a party or by
which it is bound, or cancelled, modified or waived any substantial debts or
claims held by it or waived any rights of substantial value, other than in the
ordinary course of business;   (e)      declared, set aside or paid any dividend
or made or agreed to make any other distribution or payment in respect of its
capital shares or redeemed, purchased or otherwise acquired or agreed to redeem,
purchase or acquire any of its capital shares or equity securities;   (f)     
suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;   (g)      suffered any material adverse change in its
business, operations, assets, properties, prospects or condition (financial or
otherwise);   (h)      received notice or had knowledge of any actual or
threatened labor trouble, termination, resignation, strike or other occurrence,
event or condition of any similar character which has had or might have an
adverse effect on its business, operations, assets, properties or prospects;  
(i)      made commitments or agreements for capital expenditures or capital
additions or betterments exceeding in the aggregate $5,000, except such as may
be involved in ordinary repair, maintenance or replacement of its assets;   (j) 
    other than in the ordinary course of business, increase the salaries or
other compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;   (k)      entered into any transaction
other than in the ordinary course of business consistent with past practice; or
  (l)      agreed, whether in writing or orally, to do any of the foregoing.

3.16      Personal Property. Priveco and Albertaco possess, and have good and
marketable title of all property necessary for the continued operation of the
business of Priveco and Albertaco as presently conducted and as represented to
Pubco and Albertaco. All such property is used in the business of Priveco and
Albertaco. All such property is in reasonably good operating condition (normal
wear and tear excepted), and is reasonably fit for the purposes for which such
property is presently used. All material equipment, furniture, fixtures and
other tangible personal property and assets owned or leased by Priveco and
Albertaco are owned by Priveco or Albertaco free and clear of all liens,
security interests, charges, encumbrances, and other adverse claims, except as
disclosed in Schedule 5.

3.17      Intellectual Property. Priveco doe not have any intellectual property.
  3.18      Employees and Consultants. Priveco does not have any employees or
consultants.
 

 

--------------------------------------------------------------------------------

- 11 -


3.19    Real Property. Neither Priveco nor Albertaco owns any real property.
Each of the leases, subleases, claims or other real property interests
(collectively, the “Leases”) to which Priveco or Albertaco is a party or is
bound, as set out in Schedule 5, is legal, valid, binding, enforceable and in
full force and effect in all material respects. The Leases will continue to be
legal, valid, binding, enforceable and in full force and effect on identical
terms on the Closing Date. Neither Priveco nor Albertaco has assigned,
transferred, conveyed, mortgaged, deeded in trust, or encumbered any interest in
the Leases or the leasehold property pursuant thereto.

3.20     Material Contracts and Transactions. Schedule 7 attached hereto lists
each material contract, agreement, license, permit, arrangement, commitment,
instrument or contract to which Priveco or Albertaco is a party, including the
75-4-W6M Farmout Agreement, the 83-19-W5M Farmout Agreement and the Saskatchewan
Farmout Agreement (each, a “Contract”). The continuation, validity, and
effectiveness of each Contract and the Farmout Agreement will in no way be
affected by the consummation of the Transaction contemplated by this Agreement.
There exists no actual or threatened termination, cancellation, or limitation
of, or any amendment, modification, or change to any Contract or the Farmout
Agreement.

3.21    Certain Transactions. Neither Priveco nor Albertaco is a guarantor or
indemnitor of any indebtedness of any third party, including any person, firm or
corporation.

3.22    No Brokers. Neither Priveco nor Albertaco has incurred any obligation or
liability to any party for any brokerage fees, agent’s commissions, or finder’s
fees in connection with the Transaction contemplated by this Agreement.

3.23    Completeness of Disclosure. No representation or warranty by Priveco or
Albertaco in this Agreement nor any certificate, schedule, statement, document
or instrument furnished or to be furnished to Pubco pursuant hereto contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact required to be stated herein or therein or necessary to
make any statement herein or therein not materially misleading.

4.  REPRESENTATIONS  AND  WARRANTIES  OF  SELLING SHAREHOLDERS         


Each of the Selling Shareholders, other than Charanek, represents and warrants
to Pubco, and acknowledges that Pubco is relying upon such representations and
warranties, in connection with the execution, delivery and performance of this
Agreement, notwithstanding any investigation made by or on behalf of Pubco, as
follows:

4.1 Each Selling Shareholder, other than Charanek, is the beneficial owner of
the number of Priveco Shares listed next to his or her name in Column III of the
Table set forth in Schedule 1 to this Agreement and each Selling Shareholder has
no interest, legal or beneficial, direct or indirect, in any other shares of, or
the assets or business of Priveco or Albertaco.

4.2 Schedule 1 to this Agreement contains a true and complete list of each
Selling Shareholder’s name and address.

4.3 Each Selling Shareholder has the power and capacity and good and sufficient
right and authority to enter into this Agreement on the terms and conditions
herein set forth and to transfer the beneficial title and ownership of the
Priveco Shares to Pubco.

--------------------------------------------------------------------------------

- 12 -


5.     REPRESENTATIONS AND WARRANTIES OF PUBCO

Pubco represents and warrants to Priveco, Albertaco and the Selling Shareholders
and acknowledges that Priveco, Albertaco and the Selling Shareholders are
relying upon such representations and warranties in connection with the
execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Priveco, Albertaco or the Selling
Shareholders, as follows:

5.1    Organization and Good Standing. Pubco is duly incorporated, organized,
validly existing and in good standing under the laws of the State of Nevada, and
has all requisite corporate power and authority to own, lease and to carry on
its business as now being conducted.

5.2    Authority. Pubco has all requisite corporate power and authority to
execute and deliver this Agreement and any other document contemplated by this
Agreement (collectively, the “Pubco Documents”) to be signed by Pubco and to
perform its obligations hereunder and to consummate the Transaction contemplated
hereby. The execution and delivery of each of the Pubco Documents by Pubco and
the consummation by Pubco of the Transaction contemplated hereby have been duly
authorized by its board of directors and no other corporate or shareholder
proceedings on the part of Pubco is necessary to authorize such documents or to
consummate the Transaction contemplated hereby. This Agreement has been, and the
other Pubco Documents when executed and delivered by Pubco as contemplated by
this Agreement will be, duly executed and delivered by Pubco and this Agreement
is, and the other Pubco Documents when executed and delivered by Pubco, as
contemplated hereby will be, valid and binding obligations of Pubco enforceable
in accordance with their respective terms, except:

        (a)      as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally;   (b)      as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies; and   (c)      as limited by public policy.

5.3     Capitalization of Pubco. The entire authorized capital stock and other
equity securities of Pubco consist of 4,500,000,000 shares of common stock with
a par value of $0.001 (the “Pubco Common Stock”). As of the date of this
Agreement, there are 102,342,500 shares of Pubco Common Stock issued and
outstanding. On the Closing Date, Pubco will have issued and outstanding no more
than 38,845,827 shares of Pubco Common Stock immediately prior to the issuance
of the Pubco Shares as contemplated by this Agreement. All of the issued and
outstanding shares of Pubco Common Stock have been duly authorized, are validly
issued, were not issued in violation of any pre-emptive rights and are fully
paid and non-assessable, are not subject to pre-emptive rights and were issued
in full compliance with all federal, state, and local laws, rules and
regulations. Other than the 2,000,000 warrants exercisable at $1.25 per share
until May 11, 2008, the 2,000,000 warrants exercisable at $1.50 per share until
May 11, 2008, the 4,003,327 warrants exercisable at $2.25 per share until July
5, 2008 and those warrants issuable to the finders in Pubco’s June 2006 private
placement (but in no case shall the number of warrants issuable to the finders
in Pubco’s June 2006 private placement exceed 650,000 unless mutually agreed by
Pubco and Priveco), there are no outstanding options, warrants, subscriptions,
phantom shares, conversion rights, or other rights, agreements, or commitments
obligating Pubco to issue any additional shares of Pubco Common Stock, or any
other securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire from Pubco any shares of

--------------------------------------------------------------------------------

- 13 -


Pubco Common Stock as of the date of this Agreement. There are no agreements
purporting to restrict the transfer of the Pubco Common Stock, no voting
agreements, voting trusts, or other arrangements restricting or affecting the
voting of the Pubco Common Stock other than those shares held by affiliates of
Pubco.

5.4     Directors and Officers of Pubco. The duly elected or appointed directors
and the duly appointed officers of Pubco are as listed on Schedule 4.

5.5     Corporate Records of Pubco. The corporate records of Pubco, as required
to be maintained by it pursuant to the Nevada Corporations Code, are accurate,
complete and current in all material respects, and the minute book of Pubco is,
in all material respects, correct and contains all material records required by
the laws of the State of Nevada in regards to all proceedings, consents, actions
and meetings of the shareholders and the board of directors of Pubco.

5.6     Non-Contravention. Neither the execution, delivery and performance of
this Agreement, nor the consummation of this Transaction will:

       (a)      conflict with, result in a violation of, cause a default under
(with or without notice, lapse of time or both) or give rise to a right of
termination, amendment, cancellation or acceleration of any obligation contained
in or the loss of any material benefit under, or result in the creation of any
lien, security interest, charge or encumbrance upon any of the material
properties or assets of Pubco under any term, condition or provision of any loan
or credit agreement, note, debenture, bond, mortgage, indenture, lease or other
agreement, instrument, permit, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Pubco or any of its material
property or assets;   (b)      violate any provision of the applicable
incorporation or charter documents of Pubco; or   (c)      violate any order,
writ, injunction, decree, statute, rule, or regulation of any court or
governmental or regulatory authority applicable to Pubco or any of its material
property or assets.

5.7     Validity of Pubco Common Stock Issuable upon the Transaction. The Pubco
Shares to be issued to the Selling Shareholders upon consummation of the
Transaction in accordance with this Agreement will, upon issuance, have been
duly and validly authorized and, when so issued in accordance with the terms of
this Agreement, will be duly and validly issued, fully paid and non-assessable.

5.8     Actions and Proceedings. To the best knowledge of Pubco, there is no
claim, charge, arbitration, grievance, action, suit, investigation or proceeding
by or before any court, arbiter, administrative agency or other governmental
authority now pending or, to the best knowledge of Pubco, threatened against
Pubco which involves any of the business, or the properties or assets of Pubco
that, if adversely resolved or determined, would have a material adverse effect
on the business, operations, assets, properties, prospects or conditions of
Pubco taken as a whole (a “Pubco Material Adverse Effect”). There is no
reasonable basis for any claim or action that, based upon the likelihood of its
being asserted and its success if asserted, would have such an Pubco Material
Adverse Effect.

--------------------------------------------------------------------------------

- 14 -


5.9      Compliance.     (a)      To the best knowledge of Pubco, Pubco is in
compliance with, is not in default or violation in any material respect under,
and has not been charged with or received any notice at any time of any material
violation of any statute, law, ordinance, regulation, rule, decree or other
applicable regulation to the business or operations of Pubco;     (b)      To
the best knowledge of Pubco, Pubco is not subject to any judgment, order or
decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute an Pubco Material Adverse Effect;     (c)     
Pubco has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement. All of such permits and consents are in full force and effect, and no
proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Pubco, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction; and     (d)      Pubco has
operated in material compliance with all laws, rules, statutes, ordinances,
orders and regulations applicable to its business. Pubco has not received any
notice of any violation thereof, nor is Pubco aware of any valid basis
therefore.

5.10     Filings, Consents and Approvals. No filing or registration with, no
notice to and no permit, authorization, consent, or approval of any public or
governmental body or authority or other person or entity is necessary for the
consummation by Pubco of the Transaction contemplated by this Agreement to
continue to conduct its business after the Closing Date in a manner which is
consistent with that in which it is presently conducted.

5.11     SEC Filings. Pubco has furnished or made available to Priveco and the
Selling Shareholders a true and complete copy of each report, schedule,
registration statement and proxy statement filed by Pubco with the SEC
(collectively, and as such documents have since the time of their filing been
amended, the “Pubco SEC Documents”). As of their respective dates, the Pubco SEC
Documents complied in all material respects with the requirements of the 1933
Act, or the Exchange Act, as applicable, and the rules and regulations of the
SEC thereunder applicable to such Pubco SEC Documents.

5.12     Financial Representations. Included with the Pubco SEC Documents are
true, correct, and complete copies of audited balance sheets for Pubco dated as
of December 31, 2005 (the “Pubco Accounting Date”), together with related
statements of income, cash flows, and changes in shareholder’s equity for the
fiscal year then ended and the three month financial statements for the quarter
ended March 31, 2006 (collectively, the “Pubco Financial Statements”). The Pubco
Financial Statements:

         (a)      are in accordance with the books and records of Pubco;   (b) 
    present fairly the financial condition of Pubco as of the respective dates
indicated and the results of operations for such periods; and  

--------------------------------------------------------------------------------

- 15 -


        (c)       have been prepared in accordance with GAAP.

Pubco has not received any advice or notification from its independent certified
public accountants that Pubco has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the Pubco
Financial Statements or the books and records of Pubco, any properties, assets,
liabilities, revenues, or expenses. The books, records, and accounts of Pubco
accurately and fairly reflect, in reasonable detail, the assets, and liabilities
of Pubco. Pubco has not engaged in any transaction, maintained any bank account,
or used any funds of Pubco, except for transactions, bank accounts, and funds
which have been and are reflected in the normally maintained books and records
of Pubco.

5.13    Absence of Undisclosed Liabilities. Except as disclosed in Schedule 10,
Pubco does not have any material liabilities or obligations either direct or
indirect, matured or unmatured, absolute, contingent or otherwise that could in
the aggregate exceed $5,000, which have not heretofore been paid or discharged.

5.14    Absence of Certain Changes or Events. Since the Pubco Accounting Date,
except as and to the extent disclosed in the Pubco SEC Documents, there has not
been:

        (a)      a Pubco Material Adverse Effect; or   (b)      any material
change by Pubco in its accounting methods, principles or practices.

5.15     No Subsidiaries. Pubco does not have any subsidiaries or agreements of
any nature to acquire any subsidiary or to acquire or lease any other business
operations.

5.16     Personal Property. There are no material equipment, furniture, fixtures
and other tangible personal property and assets owned or leased by Pubco, except
as disclosed in the Pubco SEC Documents.

5.17    Employees and Consultants. Pubco does not have any employees or
consultants, except as disclosed in the Pubco SEC Documents.

5.18    Material Contracts and Transactions. There are no material contracts,
agreements, licenses, permits, arrangements, commitments, instruments,
understandings or contracts, whether written or oral, express or implied,
contingent, fixed or otherwise, to which Pubco is a party, except as disclosed
in the Pubco SEC Documents.

5.19    No Brokers. Pubco has not incurred any obligation or liability to any
party for any brokerage fees, agent’s commissions, or finder’s fees in
connection with the Transaction contemplated by this Agreement.

5.20    Certain Transactions. Pubco is not a guarantor or indemnitor of any
indebtedness of any third party, including any person, firm or corporation.

5.21    Bank Accounts. All of the bank accounts and safety deposit boxes of
Pubco are listed on Schedule 9.

5.22    Completeness of Disclosure. No representation or warranty by Pubco in
this Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Priveco pursuant hereto contains or will contain
any untrue statement of a material

--------------------------------------------------------------------------------

- 16 -


fact or omits or will omit to state a material fact required to be stated herein
or therein or necessary to make any statement herein or therein not materially
misleading.

6.      CLOSING CONDITIONS   6.1    Conditions Precedent to Closing by Pubco.
The obligation of Pubco to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth below on or before
the Closing Date or such earlier date as hereinafter specified. The Closing of
the Transaction contemplated by this Agreement will be deemed to mean a waiver
of all conditions to Closing. These conditions of closing are for the benefit of
Pubco and may be waived by Pubco in its sole discretion.

         (a)      Representations and Warranties. The representations and
warranties of Priveco and Albertaco set forth in this Agreement will be true,
correct and complete in all respects as of the Closing Date, as though made on
and as of the Closing Date and each of Priveco and Albertaco will have delivered
to Pubco a certificate dated as of the Closing Date, to the effect that the
representations and warranties made by Priveco and Albertaco respectively in
this Agreement are true and correct.   (b)      Performance. All of the
covenants and obligations that Priveco, Albertaco and the Selling Shareholders
are required to perform or to comply with pursuant to this Agreement at or prior
to the Closing must have been performed and complied with in all material
respects.   (c)      Transaction Documents. This Agreement, the Priveco
Documents and all other documents necessary or reasonably required to consummate
the Transaction, all in form and substance reasonably satisfactory to Pubco,
will have been executed and delivered to Pubco.   (d)      Secretary’s
Certificate – Priveco and Albertaco. Pubco will have received a certificate from
the Secretary of each of Priveco and Albertaco attaching:     (i)      a copy of
Priveco and Albertaco’s respective articles, bylaws and all other incorporation
documents, as amended through the Closing Date, and     (ii)      copies of
resolutions duly adopted by the board of directors of Priveco and Albertaco
respectively approving the execution and delivery of this Agreement and the
consummation of the transactions contemplated herein.   (e)      Legal Opinion.
Pubco will have received an opinion, dated as of the Closing Date, from counsel
for Priveco and Albertaco, and such other local or special counsel as is
appropriate, all of which opinion will be in the form and substance reasonably
satisfactory to Pubco and its counsel.   (f)      Third Party Consents. Pubco
will have received duly executed copies of all third party consents and
approvals contemplated by this Agreement, in form and substance reasonably
satisfactory to Pubco.  

--------------------------------------------------------------------------------

- 17 -


         (g)      No Material Adverse Change. No Priveco or Albertaco Material
Adverse Effect will have occurred since the date of this Agreement.   (h)     
No Action. No suit, action, or proceeding will be pending or threatened which
would:     (i)      prevent the consummation of any of the transactions
contemplated by this Agreement, or     (ii)      cause the Transaction to be
rescinded following consummation.   (i)      Outstanding Shares. Priveco will
have no more than 3,200 shares of Priveco Common Stock issued and outstanding on
the Closing Date.   (j)      Due Diligence. Pubco and its solicitors will be
reasonably satisfied with their due diligence investigation of Priveco and
Albertaco that is reasonable and customary in a transaction of a similar nature
to that contemplated by the Transaction, including:     (i)      materials,
documents and information in the possession and control of Priveco, Albertaco
and the Selling Shareholders which are reasonably germane to the Transaction,  
  (ii)      a physical inspection of the assets of Priveco and Albertaco by
Pubco or its representatives, and     (iii)      title to the material assets of
Priveco and Albertaco.   (k)      Compliance with Securities Laws. Pubco will
have received evidence satisfactory to Pubco that the Pubco Shares issuable in
the Transaction will be issuable without registration pursuant to the 1933 Act
and the Applicable Securities Legislation in reliance on a safe harbor from the
registration requirements of the 1933 Act and the Applicable Securities
Legislation.

6.2       Conditions Precedent to Closing by Priveco. The obligation of Priveco,
Albertaco and the Selling Shareholders to consummate the Transaction is subject
to the satisfaction or written waiver of the conditions set forth below on or
before the Closing Date or such earlier date as hereinafter specified. The
Closing of the Transaction will be deemed to mean a waiver of all conditions to
Closing. These conditions precedent are for the benefit of Priveco, Albertaco
and the Selling Shareholders and may be waived by Priveco, Albertaco and the
Selling Shareholders in their discretion.

         (a)      Representations and Warranties. The representations and
warranties of Pubco set forth in this Agreement will be true, correct and
complete in all respects as of the Closing Date, as though made on and as of the
Closing Date and Pubco will have delivered to Priveco a certificate dated the
Closing Date, to the effect that the representations and warranties made by
Pubco in this Agreement are true and correct.   (b)      Performance. All of the
covenants and obligations that Pubco is required to perform or to comply with
pursuant to this Agreement at or prior to the Closing must have been performed
and complied with in all material respects. Pubco  

--------------------------------------------------------------------------------

- 18 -

must have delivered each of the documents required to be delivered by it
pursuant to this Agreement.             (c)      Transaction Documents. This
Agreement, the Pubco Documents and all other documents necessary or reasonably
required to consummate the Transaction, all in form and substance reasonably
satisfactory to Priveco, will have been executed and delivered by Pubco.   (d) 
    Secretary’s Certificate - Pubco. Priveco will have received a certificate
from the Secretary of Pubco attaching:     (i)      a copy of Pubco’s articles
of incorporation and bylaws, as amended through the Closing Date, and     (ii) 
    copies of resolutions duly adopted by the board of directors of Pubco
approving the execution and delivery of this Agreement and the consummation of
the transactions contemplated herein.   (e)      Legal Opinion – Pubco. Priveco
will have received a legal opinion, dated as of the Closing Date, from counsel
for Pubco, and such other local or special legal counsel as is appropriate, all
of which opinion shall be in the form and substance reasonably satisfactory to
Priveco and its counsel.   (f)      No Material Adverse Change. No Pubco
Material Adverse Effect will have occurred since the date of this Agreement.  
(g)      No Action. No suit, action, or proceeding will be pending or threatened
before any governmental or regulatory authority wherein an unfavorable judgment,
order, decree, stipulation, injunction or charge would:     (i)      prevent the
consummation of any of the transactions contemplated by this Agreement, or    
(ii)      cause the Transaction to be rescinded following consummation.   (h)   
  D. Barry Lee has returned to Pubco for cancellation 67,500,000 shares of Pubco
Common Stock.   (i)      Outstanding Shares. On the Closing Date, Pubco will
have issued and outstanding no more than 38,845,827 shares of Pubco Common Stock
immediately prior to the issuance of the Pubco Shares as contemplated by this
Agreement.   (j)      Public Market. On the Closing Date, the shares of Pubco
Common Stock will be quoted on the National Association of Securities Dealers,
Inc.’s OTC Bulletin Board.   (k)      Due Diligence Review of Financial
Statements. Priveco and its accountants will be reasonably satisfied with their
due diligence investigation and review of the Pubco Financial Statements, the
Pubco SEC Documents, and the contents thereof, prepared in accordance with GAAP.
 

--------------------------------------------------------------------------------

- 19 -


          (l)      Change in Directors. On the Closing Date, Pubco will have
appointed Hussein Charanek, Scott Rogers and Pierre Akar to the board of
directors of Pubco, and will have received a signed director’s resolution from
the board of directors of Pubco authorizing and approving such appointments.  
(m)      Pubco Debts. Pubco will have provided evidence that it has satisfied or
will otherwise provide for payment of all material debt on its books and
accounts payable.  

7.      ADDITIONAL COVENANTS OF THE PARTIES   7.1      Priveco Audited Financial
Statements. Prior to the Closing, Priveco will provide Pubco with true, correct,
and complete audited balance sheets for Priveco, together with related
statements of income, cash flows, and changes in shareholder’s equity for the
period from inception to May 31, 2006 (collectively, the “Priveco Financial
Statements”). The Priveco Financial Statements:  

          (a)      will be prepared in accordance with the books and records of
Priveco;   (b)      present fairly the financial condition of Priveco as of the
respective dates indicated and the results of operations for such periods; and  
(c)      will be prepared in accordance with United States GAAP.

7.2        Notification of Financial Liabilities. Priveco will immediately
notify Pubco in accordance with Section 11.6 hereof, if Priveco receives any
advice or notification from its independent certified public accounts that
Priveco has used any improper accounting practice that would have the effect of
not reflecting or incorrectly reflecting in the books, records, and accounts of
Priveco, any properties, assets, liabilities, revenues, or expenses.
Notwithstanding any statement to the contrary in this Agreement, this covenant
will survive Closing and continue in full force and effect.

7.3        Access and Investigation. Between the date of this Agreement and the
Closing Date, Priveco, on the one hand, and Pubco, on the other hand, will, and
will cause each of their respective representatives to:

          (a)      afford the other and its representatives full and free access
to its personnel, properties, assets, contracts, books and records, and other
documents and data;   (b)      furnish the other and its representatives with
copies of all such contracts, books and records, and other existing documents
and data as required by this Agreement and as the other may otherwise reasonably
request; and   (c)      furnish the other and its representatives with such
additional financial, operating, and other data and information as the other may
reasonably request.

All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to cooperate with the other
party and its representatives in connection with such investigations.

--------------------------------------------------------------------------------

- 20 -


7.4     Confidentiality. All information regarding the business of Priveco
including, without limitation, financial information that Priveco provided to
Pubco during Pubco’s due diligence investigation of Priveco will be kept in
strict confidence by Pubco and will not be used (except in connection with due
diligence), dealt with, exploited or commercialized by Pubco or disclosed to any
third party (other than Pubco’s professional accounting and legal advisors)
without the prior written consent of Priveco. If the Transaction contemplated by
this Agreement does not proceed for any reason, then upon receipt of a written
request from Priveco, Pubco will immediately return to Priveco (or as directed
by Priveco) any information received regarding Priveco’s business. Likewise, all
information regarding the business of Pubco including, without limitation,
financial information that Pubco provides to Priveco during its due diligence
investigation of Pubco will be kept in strict confidence by Priveco and will not
be used (except in connection with due diligence), dealt with, exploited or
commercialized by Priveco or disclosed to any third party (other than Priveco’s
professional accounting and legal advisors) without Pubco’s prior written
consent. If the Transaction contemplated by this Agreement does not proceed for
any reason, then upon receipt of a written request from Pubco, Priveco will
immediately return to Pubco (or as directed by Pubco) any information received
regarding Pubco’s business.

7.5     Notification. Between the date of this Agreement and the Closing Date,
each of the parties to this Agreement will promptly notify the other parties in
writing if it becomes aware of any fact or condition that causes or constitutes
a material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Schedules
relating to such party, such party will promptly deliver to the other parties a
supplement to the Schedules specifying such change. During the same period, each
party will promptly notify the other parties of the occurrence of any material
breach of any of its covenant in this Agreement or of the occurrence of any
event that may make the satisfaction of such conditions impossible or unlikely.

7.6     Exclusivity. Until such time, if any, as this Agreement is terminated
pursuant to this Agreement, Priveco and Pubco will not, directly or indirectly
solicit, initiate, entertain or accept any inquiries or proposals from, discuss
or negotiate with, provide any non-public information to, or consider the merits
of any unsolicited inquiries or proposals from, any person or entity relating to
any transaction involving the sale of the business or assets (other than in the
ordinary course of business), or any of the capital stock of Priveco or Pubco,
as applicable, or any merger, consolidation, business combination, or similar
transaction other than as contemplated by this Agreement.

7.7     Conduct of Priveco and Pubco Business Prior to Closing. Except as
expressly contemplated by this Agreement or for purposes in furtherance of this
Agreement, from the date of this Agreement to the Closing Date, and except to
the extent that Pubco otherwise consents in writing, Priveco and Albertaco will
operate their respective business substantially as presently operated and only
in the ordinary course and in compliance with all applicable laws, and use its
best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it. Likewise, from the date of this Agreement to the Closing Date,
and except to the extent that Priveco otherwise consents in writing, Pubco will
operate its business substantially as presently operated and only in the
ordinary course and in compliance with all applicable laws, and use its best
efforts to preserve intact its good reputation and present business organization
and to preserve its relationships with persons having business dealings with it.

--------------------------------------------------------------------------------

- 21 -


7.8      Certain Acts Prohibited – Priveco and Albertaco. Except as expressly
contemplated by this Agreement or for purposes in furtherance of this Agreement,
between the date of this Agreement and the Closing Date, neither Priveco nor
Albertaco will, without the prior written consent of Pubco:

(a)      amend its articles, bylaws or other incorporation documents;   (b)     
incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any properties or assets of Priveco or
Albertaco except in the ordinary course of business;   (c)      dispose of or
contract to dispose of any Priveco or Albertaco property or assets, except in
the ordinary course of business consistent with past practice;   (d)      issue,
deliver, sell, pledge or otherwise encumber or subject to any lien any shares of
the Priveco Common Stock, or any rights, warrants or options to acquire, any
such shares, voting securities or convertible securities;            (e)     
not:     (i)      declare, set aside or pay any dividends on, or make any other
distributions in respect of the Priveco Common Stock, or     (ii)      split,
combine or reclassify any Priveco Common Stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of Priveco Common Stock;   (f)      not materially increase benefits
or compensation expenses of Priveco, other than as contemplated by the terms of
any employment agreement in existence on the date of this Agreement, increase
the cash compensation of any director, executive officer or other key employee
or pay any benefit or amount not required by a plan or arrangement as in effect
on the date of this Agreement to any such person; or   (g)      do anything to
cause the Farmout Agreement to be terminated.

7.9       Certain Acts Prohibited - Pubco. Between the date of this Agreement
and the Closing Date, Pubco will not, without the prior written consent of
Priveco:

        (a)      incur any liability or obligation or encumber or permit the
encumbrance of any properties or assets of Pubco except in the ordinary course
of business consistent with past practice;   (b)      dispose of or contract to
dispose of any Pubco property or assets except in the ordinary course of
business consistent with past practice; or   (c)      materially increase
benefits or compensation expenses of Pubco, increase the cash compensation of
any director, executive officer or other key employee or pay any benefit or
amount to any such person.

7.10     Public Announcements. Pubco and Priveco each agree that they will not
release or issue any reports or statements or make any public announcements
relating to this Agreement

--------------------------------------------------------------------------------

- 22 -


or the Transaction contemplated herein without the prior written consent of the
other party, except as may be required upon written advice of counsel to comply
with applicable laws or regulatory requirements after consulting with the other
party hereto and seeking their reasonable consent to such announcement. Priveco
acknowledges that Pubco must comply with securities laws requiring full
disclosure of material facts and agreements in which it is involved, and will
co-operate to assist Pubco in meeting its obligations.

7.11    Pubco Board of Directors. Prior to the Closing Date, Pubco will maintain
the effectiveness of the Schedule 14f-1 information statement that was filed
with the SEC on July 27, 2006 as such information statement is required under
the Exchange Act to effect the appointment of Hussein Charanek, Scott Rogers and
Pierre Akar to the board of directors of Pubco at Closing.

8.      CLOSING   8.1    Closing. The Closing shall take place on the Closing
Date at the offices of the lawyers for Pubco or at such other location as agreed
to by the parties. Notwithstanding the location of the Closing, each party
agrees that the Closing may be completed by the exchange of undertakings between
the respective legal counsel for Priveco and Pubco, provided such undertakings
are satisfactory to each party’s respective legal counsel.

8.2       Closing Deliveries of Priveco, Albertaco and the Selling Shareholders.
At Closing, Priveco, Albertaco and the Selling Shareholders will deliver or
cause to be delivered the following, fully executed and in the form and
substance reasonably satisfactory to Pubco:

         (a)      copies of all resolutions and/or consent actions adopted by or
on behalf of the board of directors of Priveco and Albertaco evidencing approval
of this Agreement and the Transaction;   (b)      if any of the Selling
Shareholders appoint any person, by power of attorney or equivalent, to execute
this Agreement or any other agreement, document, instrument or certificate
contemplated by this agreement, on behalf of the Selling Shareholder, a valid
and binding power of attorney or equivalent from such Selling Shareholder;  
(c)      share certificates representing the Priveco Shares as required by
Section 2.3 of this Agreement;   (d)      all certificates and other documents
required by Section 6.1 of this Agreement;   (e)      a certificate of an
officer of each of Priveco and Albertaco, dated as of Closing, certifying that:
    (i)      each respective covenant and obligation of Priveco and Albertaco
has been complied with, and     (ii)      each respective representation,
warranty and covenant of Priveco and Albertaco is true and correct at the
Closing as if made on and as of the Closing; and   (f)      the Priveco and
Albertaco Documents and any other necessary documents, each duly executed by
Priveco, as required to give effect to the Transaction.  

--------------------------------------------------------------------------------

- 23 -


8.3      Closing Deliveries of Pubco. At Closing, Pubco will deliver or cause to
be delivered the following, fully executed and in the form and substance
reasonably satisfactory to Priveco:

(a)      copies of all resolutions and/or consent actions adopted by or on
behalf of the board of directors of Pubco evidencing approval of this Agreement
and the Transaction;   (b)      share certificates representing the Pubco Shares
to the Selling Shareholders in the amounts as set out in Schedule 1;           
(c)      all certificates and other documents required by Section 6.2 of this
Agreement;   (d)      a certificate of an officer of Pubco, dated as of Closing,
certifying that:     (i)      each covenant and obligation of Pubco has been
complied with, and     (ii)      each representation, warranty and covenant of
Pubco is true and correct at the Closing as if made on and as of the Closing;
and   (e)      the Pubco Documents and any other necessary documents, each duly
executed by Pubco, as required to give effect to the Transaction;  

9.      TERMINATION   9.1      Termination. This Agreement may be terminated at
any time prior to the Closing Date contemplated hereby by:

         (a)      mutual agreement of Pubco and Priveco;   (b)      Pubco, if
there has been a material breach by Priveco, Albertaco or any of the Selling
Shareholders of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of Priveco, Albertaco or the Selling
Shareholders that is not cured, to the reasonable satisfaction of Pubco, within
ten business days after notice of such breach is given by Pubco (except that no
cure period will be provided for a breach by Priveco, Albertaco or the Selling
Shareholders that by its nature cannot be cured);   (c)      Priveco, if there
has been a material breach by Pubco of any material representation, warranty,
covenant or agreement set forth in this Agreement on the part of Pubco that is
not cured by the breaching party, to the reasonable satisfaction of Priveco,
within ten business days after notice of such breach is given by Priveco (except
that no cure period will be provided for a breach by Pubco that by its nature
cannot be cured);   (d)      Pubco or Priveco, if the Transaction contemplated
by this Agreement has not been consummated prior to August 15, 2006, unless
Pubco and Priveco agree to extend such date in writing; or   (e)      Pubco or
Priveco, if any injunction or other order of a governmental entity of competent
authority prevents the consummation of the Transaction contemplated by this
Agreement.  

--------------------------------------------------------------------------------

- 24 -


9.2       Effect of Termination. In the event of the termination of this
Agreement as provided in Section 9.1, this Agreement will be of no further force
or effect, provided, however, that no termination of this Agreement will relieve
any party of liability for any breaches of this Agreement that are based on a
wrongful refusal or failure to perform any obligations.

10.      INDEMNIFICATION, REMEDIES, SURVIVAL   10.1    Certain Definitions. For
the purposes of this Section 10, the terms “Loss” and “Losses” mean any and all
demands, claims, actions or causes of action, assessments, losses, damages,
liabilities, costs, and expenses, including without limitation, interest,
penalties, fines and reasonable attorneys, accountants and other professional
fees and expenses, but excluding any indirect, consequential or punitive damages
suffered by Pubco or Priveco including damages for lost profits or lost business
opportunities.

10.2      Priveco and Albertaco Indemnity. Priveco and Albertaco will jointly
and severally indemnify, defend, and hold harmless Pubco and its shareholders
from, against, and in respect of any and all Losses asserted against, relating
to, imposed upon, or incurred by Pubco and its shareholders by reason of,
resulting from, based upon or arising out of:

(a)      any misrepresentation, misstatement or breach of warranty of Priveco or
Albertaco contained in or made pursuant to this Agreement, any Priveco and
Albertaco Document or any certificate or other instrument delivered pursuant to
this Agreement; and            (b)      the breach or partial breach by Priveco
or Albertaco of any covenant or agreement of Priveco or Albertaco made in or
pursuant to this Agreement, any Priveco and Albertaco Document or any
certificate or other instrument delivered pursuant to this Agreement.

10.3    Selling Shareholders Indemnity. The Selling Shareholders will and do
hereby indemnify, defend, and hold harmless Pubco and its shareholders from,
against, and in respect of any and all Losses asserted against, relating to,
imposed upon, or incurred by Pubco and its shareholders by reason of, resulting
from, based upon or arising out of:

         (a)      any breach by the Selling Shareholders of Section 2.2 of this
Agreement; or   (b)      any misstatement, misrepresentation or breach of the
representations and warranties made by the Selling Shareholders contained in or
made pursuant to the certificate set out in Schedule 2, executed by each Selling
Shareholder as part of the share exchange procedure detailed in Section 2.3 of
this Agreement.

10.4     Pubco Indemnity. Pubco will indemnify, defend, and hold harmless
Priveco, Albertaco and the Selling Shareholders from, against, for, and in
respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by Priveco, Albertaco and the Selling Shareholders by reason of,
resulting from, based upon or arising out of:

         (a)      any misrepresentation, misstatement or breach of warranty of
Pubco contained in or made pursuant to this Agreement, any Pubco Document or any
certificate or other instrument delivered pursuant to this Agreement; or  

--------------------------------------------------------------------------------

- 25 -


         (b)      the breach or partial breach by Pubco of any covenant or
agreement of Pubco made in or pursuant to this Agreement, any Pubco Document or
any certificate or other instrument delivered pursuant to this Agreement.

10.5      Survival of Indemnification. Notwithstanding Section 11.1 hereof, the
indemnification provisions of this Section 10 will survive the Closing Date and
will continue in full force and effect until two (2) years after the Closing
Date.

11.      GENERAL   11.1    Effectiveness of Representations; Survival. Each
party is entitled to rely on the representations, warranties and agreements of
each of the other parties and all such representation, warranties and agreement
will be effective regardless of any investigation that any party has undertaken
or failed to undertake. The representations, warranties and agreements will
survive the Closing Date and continue in full force and effect until two (2)
years after the Closing Date.

11.2     Further Assurances and Provision of Information. Each of the parties
hereto will co-operate with the others and execute and deliver to the other
parties hereto such other instruments and documents and take such other actions
as may be reasonably requested from time to time by any other party hereto as
necessary to carry out, evidence, and confirm the intended purposes of this
Agreement. Additionally, Priveco and the Selling Shareholders acknowledge that
under SEC rules Pubco must provide registration level information regarding the
business of Priveco and agree to provide such information to Pubco in a timely
manner prior to closing, and allow Pubco and its representatives free access to
all books, records, and other information of Priveco and to its personnel and
advisors.

11.3     Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties.

11.4     Expenses. Each party to this Agreement will bear its respective
expenses incurred in connection with the preparation, execution, and performance
of this Agreement and the Transaction contemplated hereby, including all fees
and expenses of agents, representatives, counsel, and accountants.

11.5     Entire Agreement. This Agreement, the schedules attached hereto and the
other documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

11.6     Notices. All notices and other communications required or permitted
under to this Agreement must be in writing and will be deemed given if sent by
personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):

--------------------------------------------------------------------------------

- 26 -


If to Priveco, Albertaco, or any of the Selling Shareholders:

Source Projects Inc.
c/o 1245147 Alberta Ltd.
Attention: Hussein Charanek
310 – 330 26th Avenue S.W.
Calgary, Alberta
Canada T2S 2T3
Telephone: (403) 618-8115
Fax: (403) 532-3196


With a copy (which will not constitute notice) to:

Morris S. McManus, Q.C.
Suite 700, 500 – 11th Avenue S.W.
Calgary, Alberta T2R 1M7
Telephone: (403) 517-6450
Fax: (403) 517-6469


If to Pubco:


Source Petroleum Inc.
Suite 305, 1530 W. 8th Avenue
Vancouver, British Columbia
Canada V6J 5M6
Attention: Jeff Gillis, President
Telephone: (778) 863-2259
Fax: (604) 687-6314


With a copy (which will not constitute notice) to:

Clark Wilson LLP
Barristers & Solicitors
Suite 800 – 885 W. Georgia Street
Vancouver, British Columbia
Canada V6C 3H1
Attention: Gerald Shields
Telephone: (604) 687-5700
Fax: (604) 687-6314


All such notices and other communications will be deemed to have been received:

(a)      in the case of personal delivery, on the date of such delivery;   (b) 
    in the case of a fax, when the party sending such fax has received
electronic confirmation of its delivery;   (c)      in the case of delivery by
internationally-recognized express courier, on the business day following
dispatch; and   (d)      in the case of mailing, on the fifth business day
following mailing.  

--------------------------------------------------------------------------------

- 27 -

11.7      Headings. The headings contained in this Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

11.8      Benefits. This Agreement is and will only be construed as for the
benefit of or enforceable by those persons party to this Agreement.

11.9      Assignment. This Agreement may not be assigned (except by operation of
law) by any party without the consent of the other parties.

11.10    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Province of British Columbia, Canada applicable
to contracts made and to be performed therein.

11.11    Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction will be applied against any party.

11.12    Gender. All references to any party will be read with such changes in
number and gender as the context or reference requires.

11.13    Counterparts. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

11.14    Fax Execution. This Agreement may be executed by delivery of executed
signature pages by fax and such fax execution will be effective for all
purposes.

11.15    Independent Legal Advice. All Selling Shareholders confirm that they
have been given an opportunity to seek and obtain independent legal advice prior
to execution of this Agreement and cannot and do not rely on the representations
of Pubco or its advisors respecting the legal effects of this Agreement.

11.16   Schedules and Exhibits. The schedules and exhibits are attached to this
Agreement and incorporated herein.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

SOURCE PETROLEUM INC. (a Nevada corporation)

Per:


Authorized Signatory
Name: Jeff Gillis
Title: President


SOURCE PROJECTS INC. (a private Delaware corporation)

Per:


Authorized Signatory
Name: Hussein Charanek
Title: President


--------------------------------------------------------------------------------

- 28 -

1245147 ALBERTA LTD. (a private Alberta corporation)

Per:                       Authorized Signatory                       Name:
Hussein Charanek                       Title: President        
  WITNESSED BY:  )      )      )    Name  )      )    Address  )      )  HUSSEIN
CHARANEK    )      )    Occupation  )   


--------------------------------------------------------------------------------